DETAILED ACTION
1.	The Amendment filed 02/05/2021 has been entered. Claims 1-2 & 4-19 in the application remain pending and are currently being examined. Claims 1, 4, 6-8, 11 & 16 were amended. Claim 3 was cancelled. Claims 9-19 have been withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 11/06/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
4.	Claim 1 is objected to because of the following informalities: line 16 recites “secfond” which should recite “second”.

Claim Rejections
5.	The claim rejections under 35 U.S.C. 112(b), of claims 3 & 6-7 are withdrawn per cancellation of claim 3 and amendments of claims 6-7.

6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Jevons (WO 02/068556) of claim 3 are withdrawn per cancellation of claims 3.
Claim Rejections - 35 USC § 112
7.	Claims 1-2 & 4-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 1, line 7 recites the limitation “the second surface”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the second surface” as “the second opposing surface” recited in claim 1. To correct this problem, amend line 7 to recite “the second opposing surface”.
As regards to claim 1, line 14 recites the limitation “the second surface”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the second surface” as “the second opposing surface” recited in claim 1. To correct this problem, amend line 14 to recite “the second opposing surface”.
As regards to claim 1, line 17 recites the limitation “a substrate”, however a substrate is previously defined in claim 1. Thus, it is unclear whether the same substrate is being referred to or an additional substrate.  For examination purposes, examiner is interpreting “a substrate” as “the substrate” recited in claim 1. To correct this problem, amend line 17 to recite “the substrate”.
As regards to claim 1, line 18 recites the limitation “the overhanging portion”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the overhanging portion” as “the first overhanging 
As regards to claim 1, line 18 recites “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “substantially” as may be, may not be, may be close to, or may be much less than or much greater than. To correct this problem, amend claim 1 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 8, line 2 recites the limitation “a second edge”, however a second edge is previously defined in claim 1. Thus, it is unclear whether the same second edge is being referred to or an additional second edge.  For examination purposes, examiner is interpreting “a second edge” as “the second edge” recited in claim 1. To correct this problem, amend line 2 to recite “the second edge”.
As regards to claim 8, line 4 recites the limitation “a substrate”, however a substrate is previously defined in claim 7. Thus, it is unclear whether the same substrate is being referred to or an additional substrate.  For examination purposes, examiner is interpreting “a substrate” as “the substrate” recited in claim 7. To correct this problem, amend line 4 to recite “the substrate”.
Claims 2 & 4-8 are rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 102
8.	Claims 1-2 & 4-8 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Jevons (WO 02/068556) (cited in 11/21/2019 IDS) hereinafter Jevons.
	As regards to claim 1, Jevons discloses a masking tape (abs; fig 1), comprising:
a masking body strip 13 including at least a first edge (see annotated fig 1 below clm 1), a second edge (see annotated fig 1 below clm 1), and a third edge (see annotated fig 1 below clm 1), together defining at least part of a perimeter around a first surface (see annotated fig 1 below clm 1) and a second opposing surface (see annotated fig 1 below clm 1) (pg 8, ln 15-pg 10, ln 8; fig 1-8; clm 1-7); and 
a standoff arrangement including at least one projection strip 12 extending from the first or second opposing surface (see annotated fig 1 below clm 1) of the masking body strip 13, the at least one projection strip 12 connected to the first or second opposing surface (see annotated fig 1 below clm 1) at a location inward from at least one of the first, second or third edges (see annotated fig 1 below clm 1) of the masking body strip 13, thereby defining a first overhanging portion (see annotated fig 1 below clm 1) of the masking body strip 13 overhanging the at least one projection strip 12 proximate to the at least one of the first, second or third edges of the masking body strip 13, wherein the at least one projection strip 12 includes a resilient foam layer (foam material) extending longitudinally between first and second standoff ends (see annotated fig 1 below clm 1) defining at least the first overhanging portion (see annotated fig 1 below clm 1) of the masking body strip 13 (pg 2, ln 1-pg 6, ln 2; pg 8, ln 15-pg 10, ln 8; fig 1-8; clm 1-7);

a second adhesive layer for joining a second opposing facing surface of the resilient foam layer (foam material) to a surface of the substrate adjacent to a portion of the surface to be coated such that first overhanging portion (see annotated fig 1 below clm 1) is oriented substantially parallel to and extends over the portion of the surface to be coated (pg 2, ln 8-pg 5, ln 28; pg 8, ln 15-pg 10, ln 8; fig 1-8; clm 1-7).


    PNG
    media_image1.png
    357
    561
    media_image1.png
    Greyscale

As regards to claim 2, Jevons discloses a masking tape (abs; fig 1), wherein the first edge (see annotated fig 1 below clm 1) of the masking body strip 13 is a first longitudinal edge (see annotated fig 1 below clm 1) and a second edge (see annotated 
As regards to claim 4, Jevons discloses a masking tape (abs; fig 1), wherein both of the first and second standoff ends (see annotated fig 1 below clm 1) are offset longitudinally inwardly perpendicularly from the corresponding first or second longitudinal edge (see annotated fig 1 below clm 1) of the masking body strip 13, defining the first overhanging portion (see annotated fig 1 below clm 1) and a second opposing overhanging portion (see annotated fig 1 below clm 1) of the masking body strip 13 (pg 8, ln 15-pg 10, ln 8; fig 1-8; clm 1-7). 
As regards to claim 5, Jevons discloses a masking tape (abs; fig 1), wherein the masking body strip 13 comprises a flexible adhesive material and the resilient foam layer comprises a flexible foam (pg 2, ln 1-pg 6, ln 2; pg 8, ln 15-pg 9, ln 3; fig 1-8; clm 1-7). 
As regards to claim 6, Jevons discloses a masking tape (abs; fig 1), wherein the first or second opposing surface (see annotated fig 1 below clm 1) of the masking body strip 13 is adhesively joined to a facing surface of the resilient foam layer (pg 2, ln 1-pg 6, ln 2; pg 8, ln 15-pg 9, ln 3; fig 1-8; clm 1-7). 
As regards to claim 7, Jevons discloses a masking tape (abs; fig 1), wherein the standoff arrangement including the at least one projection strip 12 comprises a first protrusion (open cells in open cell foam material form protrusions between) and a mounting surface (bottom of strip 12) for engaging a substrate door 32 to be masked (pg 2, ln 1-pg 6, ln 2; pg 8, ln 15-pg 10, ln 8; fig 1-8; clm 1-7).


Response to Arguments
9.	Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Jevons does not teach the combination of "a first adhesive layer joining the first or second surface of the masking body to a first facing surface of the resilient layer" and "a second adhesive layer for joining a second opposing facing surface of the resilient layer to a surface of a substrate adjacent to a portion of the surface to be coated such that the overhanging portion is oriented substantially parallel to and extends over the portion of the surface to be coated." As disclosed in the present application, the resilient layer is attached to a substrate to separate the overhanging portion of the masking body from the substrate to be coated.
(b) Because Jevons does not teach each and every limitation of amended independent claim 1, claim 1 is in condition for allowance. With respect to all of the pending dependent claims, it is respectfully submitted that the various combinations of features recited in the dependent claims may be patentable on their own merits, and all reasons for allowability have not been specifically addressed herein since any claim depending from a patentable independent claim is also patentable.

10.	In response to applicant’s arguments, please consider the following comments.
(a) Jevons discloses “The invention comprises a foam masking tape comprising an elongate flat strip of foam material attached to adhesive strip material so that an elongate section of the adhesive 10 material overhangs the edge of the foam material.” (pg 2, ln 8-10);
“The adhesive strip material may be double sided adhesive and have two strips of foam material attached at one edge of the adhesive strip. Two strips of foam material may extend inwardly, on the same face of the adhesive strip material, from each edge thereof, so as to leave between them an exposed area of adhesive.” (pg 2, ln 25-28);
“The invention also comprises a method of masking an opening having a surround and a 5 closing member (such as a door of an automobile during refinishing) using a foam masking tape of the first embodiment, comprising attaching the tape by its overhanging adhesive strip material to the surround of the opening in such manner as to result in the foam tape standing up, around the surround, at an angle from the surface to which the adhesive tape is attached by virtue of the thickness of the foam strip, then closing the 10 closing member on to the upstanding foam.
The invention also comprises a method of masking an opening having a surround and a closing member using a foam masking tape of the first embodiment, 
“Manufacture is simply a matter of providing, or cutting, appropriate widths of foam and adhesive tape and running them together, as shown in Figure 2, through nip rollers 21 which press the tapes together causing the adhesive tape 13 to adhere to the foam 12 by virtue of its own adhesive.” (pg 8, ln 27-pg 9, ln 3);
“Figures 3 and 4 show one method of using the tape 11. A door opening of an automobile has a surround 31 to which the tape 11 is attached by its overhanging adhesive strip 13. The thickness of the foam causes it to stand out at an angle from the surface of the surround 31. The tape is applied with the door 32 open, as shown in Figure 3. When the door 32 is closed, Figure 4, it contacts the free edge of the foam 12 and bends it back into the gap 33 between the door 32 and surround 31 so as to seal the gap against ingress into the interior of primer or lacquer.” (pg 9, ln 5-11);
“Figures 5 to 7 illustrate the tape being used in the fashion of the 3M Universal tape aforementioned. The tape is attached to the door 32. Again by virtue of the thickness of the foam, it stands up at an angle from the surface to which the adhesive tape is adhered, but in this application it is important it be not too big an angle. The door 
That is, Jevons discloses a first adhesive layer joining the first or second opposing surface of the masking body strip 13 to a first facing surface of the resilient foam layer (foam material) (pg 2, ln 8-pg 5, ln 28; pg 8, ln 15-pg 10, ln 8; fig 1-8; clm 1-7); and 
a second adhesive layer for joining a second opposing facing surface of the resilient foam layer (foam material) to a surface of the substrate adjacent to a portion of the surface to be coated such that first overhanging portion (see annotated fig 1 below clm 1) is oriented substantially parallel to and extends over the portion of the surface to be coated (pg 2, ln 8-pg 5, ln 28; pg 8, ln 15-pg 10, ln 8; fig 1-8; clm 1-7).
(b) In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 2 & 4-8 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively. 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JETHRO M. PENCE/Primary Examiner, Art Unit 1717